
	
		V
		111th CONGRESS
		1st Session
		H. R. 2694
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2009
			Mr. Inslee introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the Secretary of the department in which the
		  Coast Guard is operating to issue a certificate of documentation with a
		  coastwise endorsement for the vessel GULF DIVER IV.
	
	
		1.Coastwise endorsement
			 authorizedNotwithstanding
			 sections 12112 and 12132 of title 46, United States Code, the Secretary of the
			 department in which the Coast Guard is operating may issue a certificate of
			 documentation with a coastwise endorsement for the vessel GULF DIVER IV (United
			 States official number 553457).
		
